Citation Nr: 0315210	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for a generalized anxiety disorder.

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for a dental disability 
due to a root canal.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from January 1978 to January 
1985 and from July 1986 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The November 1999 decision also granted service connection 
for a knee condition, but the veteran indicated in her 
substantive appeal that she was not appealing the disability 
rating assigned for that condition.

The record reflects that by rating decision dated in May 
2000, service connection was denied for claimed disabilities 
characterized as right breast lumps; right lower quadrant 
pain; and in-service dental injuries other than as are 
presented in the current appeal.  Because the appellant did 
not file a timely notice of disagreement pertaining to these 
rating determinations, they are not before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a).


REMAND

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By letter dated in August 
2002 and pursuant to the VCAA, the appellant was advised of 
what evidence would be required to substantiate her claims.  

In response to the RO's August 2002 advisement, the appellant 
forwarded several authorization forms enabling the RO to 
obtain pertinent, non-VA medical records relative to the 
claims at issue.  She also referenced receiving VA treatment 
since 1999, but no VA treatment records are associated with 
the claims file.  She also stated she had received 
psychiatric treatment at Scott Air Force Base in 1999 before 
transferring to the VA medical facility.  Under 38 U.S.C.A § 
5103A, VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim; and in the event of an inability to obtain such 
records, shall notify the claimant and describe any further 
action to be taken.   

Because the claims folder does not reflect that the RO 
attempted to secure these records as reported by the 
appellant through the authorization forms, the claims shall 
be remanded.  

Relative to the psychiatric rating claim, the record reflects 
that the appellant last underwent a VA psychiatric 
examination in July 1999.  In argument forwarded in January 
2003, the appellant alluded to a worsening psychiatric 
condition, and reported that she had undergone VA vocational 
and rehabilitative training.  Because a current psychiatric 
examination and the record of VA vocational and 
rehabilitative training would clearly be relevant to the 
claim, the RO will secure and consider these matters upon the 
remand.    

Accordingly, this matter is REMANDED for the following:

1.  The RO must obtain the veteran's 
medical records from the VA facilities on 
"Grand Boulevard" and/or in Jefferson 
Barracks, Missouri, and from Scott Air 
Force Base for all treatment since 1999.  
The RO should continue to request these 
VA records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The RO should request the veteran's 
medical records from all private 
physicians she has previously identified.  
See veteran's January 2003 statement, to 
include Dr. Jeannine Clemons, Dr. William 
Berger, Dr. Stuart Shafer, Dr. John 
Piccione, Dr. Bob Carman, and Greenville 
Memorial Hospital.  The RO should specify 
that actual treatment records, to include 
all diagnostic test results, as opposed 
to summaries, are needed.  

3.  The RO will obtain the appellant's VA 
vocational rehabilitation files, 
including all counseling records, and 
such should be associated with the claims 
folder for the duration of the appeal.  

4.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or she has been allowed an 
appropriate period to respond, the RO 
should afford the appellant a 
comprehensive mental disorders 
examination to ascertain the severity of 
the service-connected mental disorder, 
including the assignment of a Global 
Assessment of Functioning score.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

5.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should 
ensure the VA psychiatric examination 
report is complete.  If post-service 
treatment records reflect diagnosis of a 
chronic cervical spine disorder, in light 
of the documented in-service neck 
injuries and treatment, the RO should 
obtain a medical opinion as to the 
etiology of any current disorder.

6.  Following such development, the RO 
should review and readjudicate the 
claims.  In so doing, the RO should 
consider Fenderson v. West, 12 Vet. App. 
119 (1999) (staged ratings) since the 
psychiatric claim is on appeal from the 
initial grant of service connection.  If 
any such action does not resolve a claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims. The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  However, the veteran is further advised that 
her failure to report for any scheduled examinations without 
good cause may result in a claim being considered on the 
evidence now of record or denied.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

